Annex I to the BRF S.A.’s Extraordinary and Ordinary Annual General Meeting held on April 7 th , 2016, at 11:00 hs. BRF S.A. CNPJ/MF Nº 01.838.723/0001-27 Listed Company BYLAWS I. NAME, REGISTERED OFFICE, DURATION AND PURPOSES Article 1. BRF S.A. (“ Company ”) is a listed company, covered by the present Bylaws, under Law Nº 6.404, of December 15, 1976, as amended (“ Brazilian Corporate Law ”) and by the other applicable laws and regulations. Paragraph 1 – With the entry of the Company into the special trading segment of the BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros (“ BM&FBOVESPA ”), known as the Novo Mercado, the Company, its shareholders, management and members of the Fiscal Council, when installed, became subject to the conditions of the Listing Regulations of the Novo Mercado of the BM&FBOVESPA (“ Novo Mercado Listing Regulations ”). Paragraph 2 – The provisions of the Novo Mercado Listing Regulations will prevail over the statutory provisions, in the event of any loss of rights to the recipients of the public offers foreseen in these Bylaws. Article 2. The Company has its registered office and legal headquarters in the City of Itajaí, Santa Catarina state, at Rua Jorge Tzachel, No. 475, Fazenda district, Zip Code 88.301-600 and may establish affiliates, branches, offices and other subordinate facilities anywhere in Brazil or abroad. Article 3. The Company´s main corporate purpose is to engage in the following activities in Brazil or abroad: (i) the manufacture, sale, in the retail and wholesale sector, and transaction of business relating to food in general, particularly animal protein by-products and food items that use the cold chain for support and distribution; (ii) the manufacture, sale of animal feed, nutriments and food supplements for animals; (iii) the provision of food services in general; (iv) the manufacture, refining and sale of vegetable oils, fats and dairy products; (v) the production, conservation, storage, silage and sale of grains, their derivatives and by-products; (vi) the sale on the retail and wholesale market of consumer and production goods, including equipment and vehicles for the development of its logistical activity; (vii) the export and import of production and consumer goods; (viii) the provision of services of transport, logistics and distribution of freight and food in general; (ix) holding equity stakes in other companies, with the aim of achieving the corporate purposes to the fullest extent; and (x) the participation in any projects needed for the operation of the Company´s business. Single Paragraph - The Company may also engage, directly or through third parties, in support activities for the core business described in Article 3 above, such as: (i) administrative, technical or operational support activities, aimed at creating conditions to improve its core business; (ii) transport services, in general; (iii) product storage and stocking services and other related ancillary services; (iv) activities to promote and replace its products in the retail market and at points of sale exposed to the final consumer, including the support needed by clients which allows the packaging and visualization of the products; (v) services for receiving and allocating raw materials to be used in production; (vi) the provision of machine and vehicle repair, maintenance and overhaul services; (vii) the promotion of the growth of agribusiness in Brazil through programs, technical assistance and supply; (viii) the manufacture, development and sale of packaging products of any kind; (ix) the processing and raising of livestock in general; (x) the sale of commodities in general; (xi) research and development of techniques for the production and improvement of the Company´s genetic matrixes; (xii) the activities of reforestation, extraction, manufacturing and sale of timber; (xiii) the sale of mobile assets, real estate, including machines, equipment and vehicles, fixed assets, to meet the activities within the Company´s corporate, purpose as described in the present article; and (xiv) services to supply fuel for the Company´s own fleet or outsourced service providers, particularly freight, transport, logistics and distribution. Article 4. The Company has an undetermined term of duration II.
